Case 9:20-cv-00118-RC-KFG Document 14 Filed 11/23/20 Page 1 of 2 PageID #: 590




                              **NOT PRINTED FOR PUBLICATION**

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   LUFKIN DIVISION

 BRIAN SMITH, individually and as an heir            §
 and personal representative of the estates of       §
 Mary Greer and Willie Greer,                        §
                                                     §
                 Plaintiff,                          § CIVIL ACTION NO. 9:20-CV-118
                                                     §
 v.                                                  §
                                                     §
 All Successors-In-Interest and Assigns,             §
 Known or Unknown, of WASHINGTON                     §
 MUTUAL BANK; and
                                                     §
 DEUTSCHE BANK NATIONAL TRUST                        §
 COMPANY, AS TRUSTEE, in Trust for                   §
 Registered Holders of Long Beach Mortgage           §
 Loan Trust 2006-9, Asset Back Certificates,         §
 Series 2006-9, or Successor(s)-In Interest,         §
                                                     §
                 Defendants.                         §
                                                     §

       ORDER ACCEPTING REPORT AND GRANTING MOTION TO DISMISS

       The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, for consideration. On September 22, 2020, the magistrate judge issued his Report and

Recommendation, recommending that the District Court grant Defendant’s Motion to Dismiss

based on res judicata. See Report and Recommendation (Doc. No. 11). On October 6, 2020,

Plaintiff filed his objections to the Report. Plaintiff’s Objections to Report and Recommendation

(Doc. No. 12).

       In accordance with 28 United States Code § 636(b), the Court conducted a de novo review

of the magistrate judge’s findings, the record, and the applicable law in this proceeding. After

review, the Court finds that Judge Giblin’s findings and recommendations should be accepted.

                                                 1
Case 9:20-cv-00118-RC-KFG Document 14 Filed 11/23/20 Page 2 of 2 PageID #: 591




        Plaintiff’s objections do not contain specific objections to Judge Giblin’s findings, instead

he attaches a Certificate of Fact from the Office of the Secretary of State. See Plaintiff’s Objections

to Report and Recommendation, at 4 (Doc. No. 12). The time to submit evidence related to his

claim was when he first filed suit on May 6, 20151. Plaintiff had his day in court, and he has not

stated why Judge Giblin’s findings and recommendations are erroneous as required by the statute.

Therefore, Plaintiff’s objections (Doc. No. 12) are overruled because he has failed to file specific

objections to Judge Giblin’s findings and recommendations as required. FED. R. CIV. P. 72;

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1420 (5th Cir. 1996).

        For the reasons set forth above, Plaintiff’s objections are overruled. The Court accordingly

agrees with the magistrate judge’s findings. Therefore, it is ORDERED that the Report and

Recommendation (Doc. No. 11) is ACCEPTED and Defendant’s Motion to Dismiss (Doc. No. 5)

pursuant to Federal Rule of Civil Procedure 12(b)(6) is GRANTED.

            So ORDERED and SIGNED, Nov 23, 2020.


                                                                       ____________________
                                                                       Ron Clark
                                                                       Senior Judge




1
  Brian Smith, Individually and as Personal Representative of the Estate of Mary Greer, Deceased, and Cassie Smith
v. Select Portfolio Servicing, Inc. and Long Beach Mortgage Loan Trust 2006-9 a/k/a Long Beach Securities Corp.,
Civil Action No. 9:15-cv-00061-RC-KFG (E.D. Tex., Lufkin Division).

                                                        2
